DETAILED ACTION
This communication is in response to the application filed 10/13/20 and the preliminary amendment filed 10/16/20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 and 9/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5-8, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matichuk (US 2007/0094594 A1; published Apr. 26, 2007).

Regarding claim 1, Matichuk discloses [a] system for redacting at least one asset field from at least one document stored in a document repository, the system comprising: (a particular field in a document to be redacted, see paragraph 19, FIG. 8)
an application server for processing a plurality of documents, the application server further comprising: (web document recorder could be connected to as a server for a website, paragraph 48)
a plurality of repository interfaces, each of the plurality of repository interfaces connecting to a different document repository storing a plurality of documents, wherein the application server is configured to: (source of electronic documents to be redacted can comprise an electronic database accessible over a network, paragraph 59)
receive an instruction to retrieve a document stored in a document repository of the plurality of document repositories; (redaction engine accesses documents to be redacted from an electronic database accessible over a network, see paragraph 59)
create a logical page in computer memory to recreate the document stored in the document repository; (an electronic document pre-processor converts the electronic document to a common electronic format, see paragraph 65; see also, paragraph 47)
determine a document class associated with the document stored in the document repository; (the pre-processor identifies which electronic format a particular electronic document is recorded in, see paragraph 65; redacting a document in accordance with redaction rules comprises identifying the electronic documents by type, see paragraph 59)
based on the associated document class, apply at least one redaction policy to the document in the logical page in computer memory; (select redaction rules to be applied to the electronic documents in dependence on the identified document type, paragraph 59) 
an application client computing device in communication with the application server, the application client computing device configured to be utilized by a user to view a displayed redacted logical page on a graphical user interface of the application client computing device (the redacted document is made available for viewing on the web site supported by the we document recorder, see paragraph 48).

Regarding claim 2, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the redaction policy specifies that a particular field of a document is to be hidden from view (a field in a document shown in FIG. 1 is to be redacted, see paragraph 19, FIG. 8).

Regarding claim 5, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document repository is internal to an organization (case files of law enforcement agencies, paragraph 6).

wherein the document repository is external to an organization (case files, arrest reports, subpoenaed documents may be shared between agencies and would need to be redacted appropriately, see paragraph 6).

Regarding claim 7, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in a file format that is capable of being converted into a .pdf file format (see paragraph 47).

Regarding claim 8, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in at least one of the following file formats: .bmp, .img, .png, .doc, .txt, .rtf, .xls, and .ppt (see paragraph 47).

Regarding claim 15, Matichuk discloses [a] method for redacting at least one asset field from at least one document stored in a document repository, the method comprising: (a particular field in a document to be redacted, see paragraph 19, FIG. 8)
receiving, at a processor of a computing server, an instruction to retrieve a document stored in a document repository; (redaction engine accesses documents to be redacted from an electronic database accessible over a network, see paragraph 59)
creating a logical page in computer memory to recreate the document stored in the document repository, by the processor of the computing server; (an electronic document pre-
determining a document class associated with the document stored in the document repository, by the processor of the computing server; (the pre-processor identifies which electronic format a particular electronic document is recorded in, see paragraph 65; redacting a document in accordance with redaction rules comprises identifying the electronic documents by type, see paragraph 59)
based on the associated document class, applying at least one redaction policy to the document in the logical page in computer memory, by the processor of the computing server, wherein the redaction policy specifies that a particular field of a document is to be hidden from view; (select redaction rules to be applied to the electronic documents in dependence on the identified document type, paragraph 59; a field in a document shown in FIG. 1 is to be redacted, see paragraph 19, FIG. 8)
displaying the redacted logical page to a user on a graphical user interface of a second computing device (the redacted document is made available for viewing on the web site supported by the we document recorder, see paragraph 48).

Regarding claim 17, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document repository is internal to an organization (case files of law enforcement agencies, paragraph 6).

wherein the document repository is external to an organization (case files, arrest reports, subpoenaed documents may be shared between agencies and would need to be redacted appropriately, see paragraph 6).

Regarding claim 19, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in a file format that is capable of being converted into a .pdf file format (see paragraph 47).

Regarding claim 20, Matichuk discloses the invention of claim 1 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in at least one of the following file formats: .bmp, .img, .png, .doc, .txt, .rtf, .xls, and .ppt (see paragraph 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matichuk as applied to claim 1 above, and further in view of Schofield (US 2015/0088933 A1; published Mar. 26, 2015).

Regarding claim 3, Matichuk discloses the invention of claim 1 as discussed above. Matichuk does not expressly disclose wherein the redaction policy is created using regular expression. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 4, Matichuk discloses the invention of claim 1 as discussed above. Matichuk does not expressly disclose wherein the at least one redaction policy is applied to the document in the logical page in computer memory based on pattern matching. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions to find matching patterns. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matichuk in view of Thomas (US 2009/0025063 A1; published Jan. 22, 2009).

Regarding claim 9, Matichuk discloses [a] method for redacting at least one asset field from at least one document stored in a document repository, the method comprising: (a particular field in a document to be redacted, see paragraph 19, FIG. 8)
receiving, at a processor of a computing server, an instruction to retrieve a document stored in a document repository; (redaction engine accesses documents to be redacted from an electronic database accessible over a network, see paragraph 59)
creating a logical page in computer memory to recreate the document stored in the document repository, by the processor of the computing server; (an electronic document pre-
determining a document class associated with the document stored in the document repository, by the processor of the computing server; (the pre-processor identifies which electronic format a particular electronic document is recorded in, see paragraph 65; redacting a document in accordance with redaction rules comprises identifying the electronic documents by type, see paragraph 59)
based on the associated document class, applying at least one redaction policy to the document in the logical page in computer memory, by the processor of the computing server, wherein the redaction policy specifies that a particular field of a document is to be hidden from view; (select redaction rules to be applied to the electronic documents in dependence on the identified document type, paragraph 59; a field in a document shown in FIG. 1 is to be redacted, see paragraph 19, FIG. 8).
Matichuk does not specifically disclose determining an identity of a user submitting the instruction to retrieve the document stored in the document repository; determining an associated role for the user; determining that the associated role is permitted to view content of the field for the applied redaction policy; and displaying an unredacted version of the logical page to a user on a graphical user interface of a second computing device. However, Thomas teaches identifying a role of a user attempting to interact with redacted content, matching the role to one of the author-established roles, and decrypting a redacted portion appropriately. See Abstract, paragraphs 1-3, 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 12, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk further discloses wherein the document repository is internal to an organization (case files of law enforcement agencies, paragraph 6).

Regarding claim 13, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk further discloses wherein the document repository is external to an organization (case files, arrest reports, subpoenaed documents may be shared between agencies and would need to be redacted appropriately, see paragraph 6).

Regarding claim 14, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk further discloses wherein the document stored in the document repository is in a file format that is capable of being converted into a .pdf file format (see paragraph 47).

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matichuk and Thomas as applied to claim 9 above, and further in view of Schofield.

Regarding claim 10, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk does not expressly disclose wherein the redaction policy is created using regular expression. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 11, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk does not expressly disclose wherein the at least one redaction policy is applied to the document in the logical page in computer memory based on pattern matching. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions to find matching patterns. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matichuk to use regular expressions when applying redaction policies. Doing so would enable recognition of personal information, e.g., credit card numbers, that come in certain formats. See, e.g., Schofield, paragraph 86.

Regarding claim 16, Matichuk, in view of Thomas, discloses the invention of claim 9 as discussed above. Matichuk does not expressly disclose wherein the redaction policy is created using regular expression. However, Schofield teaches redacting structured data by analyzing key pieces of information using regular expressions. See e.g., paragraphs 85-87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAHID K KHAN/Examiner, Art Unit 2178